Case 2:19-cv-11661-DPH-DRG
               Case: 19-1959 ECF No. 45-1
                             Document: 40-2filedFiled:
                                                 05/12/20    PageID.1889
                                                       05/11/2020   Page: 1Page 1 of 11



                                 RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 20a0143p.06

                      UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



   MELISSA BUCK, et al.,                                      ┐
                                   Plaintiffs-Appellees,      │
                                                              │
                                                              │
   ST. VINCENT CATHOLIC CHARITIES,                            │
                                     Plaintiff-Appellee,       >        No. 19-1959
                                                              │
          v.                                                  │
                                                              │
   ROBERT GORDON, et al.,                                     │
                                             Defendants,      │
                                                              │
                                                              │
   KRISTY DUMONT; DANA DUMONT,                                │
                         Amicae Curiae-Appellants.            │
                                                              ┘

                            Appeal from the United States District Court
                       for the Western District of Michigan at Grand Rapids.
                       No. 1:19-cv-00286—Robert J. Jonker, District Judge.

                                     Argued: March 12, 2020

                                Decided and Filed: May 11, 2020

                 Before: GRIFFIN, WHITE, and NALBANDIAN, Circuit Judges.
                                   _________________

                                             COUNSEL

  ARGUED: Ann-Elizabeth Ostrager, SULLIVAN & CROMWELL, LLP, New York, New
  York, for Appellants. Nicholas R. Reaves, BECKET FUND FOR RELIGIOUS LIBERTY,
  Washington, D.C., for Appellees. ON BRIEF: Ann-Elizabeth Ostrager, Garrard R. Beeney,
  Leila R. Siddiky, Jason W. Schnier, James G. Mandilk, SULLIVAN & CROMWELL, LLP,
  New York, New York, Leslie Cooper, AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION, New York, New York, Jay Kaplan, Daniel S. Korobkin, AMERICAN CIVIL
  LIBERTIES UNION FUND OF MICHIGAN, Detroit, Michigan, for Appellants. Nicholas R.
  Reaves, Lori H. Windham, Mark L. Rienzi, William J. Haun, BECKET FUND FOR
Case 2:19-cv-11661-DPH-DRG
               Case: 19-1959 ECF No. 45-1
                             Document: 40-2filedFiled:
                                                 05/12/20    PageID.1890
                                                       05/11/2020   Page: 2Page 2 of 11


   No. 19-1959                     Buck, et al. v. Gordon, et al.                            Page 2


  RELIGIOUS LIBERTY, Washington, D.C., William R. Bloomfield, CATHOLIC DIOCESE OF
  LANSING, Lansing, Michigan, for Appellees.

                                          _________________

                                               OPINION
                                          _________________

         GRIFFIN, Circuit Judge.

         The State of Michigan finds itself in a tug-of-war between faith-based child placement
  agencies and same-sex couples who wish to foster or adopt children. In an earlier round of
  litigation, appellants Kristy and Dana Dumont claimed the State violated their First and
  Fourteenth Amendment rights by allowing faith-based child placement agencies to refuse them
  service based on their sexual orientation. Michigan settled that suit by agreeing to enforce a
  policy prohibiting discrimination on the basis of sexual orientation against faith-based child
  placement agencies. That settlement spawned this litigation. Plaintiff St. Vincent Catholic
  Charities claims the State violated its First and Fourteenth Amendment rights by directing it to
  perform its duties in a manner that violates its sincerely held religious beliefs.

         This appeal deals not with the merits of the underlying constitutional dispute, but rather
  with whether the district court erred as a matter of law in denying the Dumonts’ motion for
  intervention as of right or, in the alternative, whether it abused its discretion in denying their
  motion for permissive intervention. For the reasons explained below, we reverse the district
  court’s order regarding permissive intervention and remand for further proceedings consistent
  with this opinion.

                                                    I.

                                                    A.

         The Michigan Department of Health and Human Services (MDHHS) is responsible for
  the care of more than 13,000 children within the state foster-care system due to abandonment or
  neglect. It has opted to contract out the majority of its fostering and adoption services to private
Case 2:19-cv-11661-DPH-DRG
               Case: 19-1959 ECF No. 45-1
                             Document: 40-2filedFiled:
                                                 05/12/20    PageID.1891
                                                       05/11/2020   Page: 3Page 3 of 11


   No. 19-1959                            Buck, et al. v. Gordon, et al.                                          Page 3


  child-placing agencies (CPAs). The State presently licenses and holds contracts with more than
  50 private CPAs.

             Before becoming eligible as a foster or adoptive parent in Michigan, a person must first
  obtain a license from the State. Private CPAs play a significant role in the licensing process by
  performing a home evaluation of the prospective parent(s).                         The home evaluation is “an
  exhaustive review of the family’s eligibility” to act as foster or adoptive parents and requires the
  agency to assess “the relationships between all of the adults living in the home[.]” It includes
  both objective and subjective components and requires the CPA to make a final recommendation
  on whether or not the State should grant a license.

             Some of the State’s contracted CPAs are faith-based organizations, including plaintiff St.
  Vincent Catholic Charities.1 Affiliated with the Catholic Diocese of Lansing, Michigan, St.
  Vincent is a Michigan non-profit corporation organized for charitable and religious purposes. It
  has provided fostering and adoption services for more than 70 years. St. Vincent shares the
  religious beliefs and teachings of the Roman Catholic Church regarding same-sex marriage.
  Therefore, it asserts that it “cannot provide a written recommendation to the State evaluating and
  endorsing a family situation that would conflict with [its] religious beliefs.” It thus refers out
  home evaluations for same-sex or unmarried couples to other CPAs that do not share its religious
  beliefs.

             Historically, MDHHS permitted St. Vincent to refer out cases that could pose a conflict
  with the agency’s sincerely held religious beliefs. And in 2015, the Michigan Legislature
  codified this practice, enacting a statute designed to “[e]nsur[e] that faith-based child placing
  agencies [could] continue to provide adoption and foster care services” in line with their
  religious beliefs. See M.C.L. § 722.124e(1)(g) (“2015 Law”). It provides that “[t]o the fullest
  extent permitted by state and federal law, a child placing agency shall not be required to provide
  any services if those services conflict with, or provide any services under circumstances that
  conflict with, the child placing agency’s sincerely held religious beliefs.” § 722.124e(2).

             1
              St. Vincent was originally one of four plaintiffs. However, the district court has dismissed the other
  plaintiffs, and that ruling is not yet appealable. We will thus refer to plaintiff in the underlying suit as “St. Vincent”
  for ease of reading.
Case 2:19-cv-11661-DPH-DRG
               Case: 19-1959 ECF No. 45-1
                             Document: 40-2filedFiled:
                                                 05/12/20    PageID.1892
                                                       05/11/2020   Page: 4Page 4 of 11


   No. 19-1959                         Buck, et al. v. Gordon, et al.                                     Page 4


                                                         B.

          After Michigan enacted the 2015 Law, the Dumonts filed suit in the United States
  District Court for the Eastern District of Michigan. Dumont v. Lyon, No. 2:17-cv-23080 (E.D.
  Mich. Sept. 20, 2017) (“the Dumont litigation”). They alleged that they were a same-sex couple
  interested in fostering and adoption, but that St. Vincent refused to assist them with the licensing
  process because of their sexual orientation. Based on this alleged discrimination, the Dumonts
  contended that MDHHS was violating their First and Fourteenth Amendment rights by
  permitting taxpayer-funded CPAs to use religious criteria to screen foster and adoptive parents.

          St. Vincent successfully moved to intervene; indeed, the Dumonts did not oppose it.
  Both the MDHHS and St. Vincent then moved to dismiss the Dumonts’ complaint, with St.
  Vincent raising its own constitutional rights as affirmative defenses to the Dumonts’ claims. The
  district court denied both motions. Dumont v. Lyon, 341 F. Supp. 3d 706 (E.D. Mich. 2018).2

          Michigan elected a new governor and a new attorney general in 2018. Thereafter, the
  State’s position in the litigation changed and the State ultimately entered into a settlement
  agreement with the Dumonts in March 2019. In exchange for the Dumonts dismissing their
  constitutional claims with prejudice, the MDHHS agreed that “unless prohibited by law or court
  order,” it would consider sexual-orientation discrimination by a faith-based child placement
  agency as violating the anti-discrimination clause under its existing contracts. St. Vincent was
  not included in the settlement discussions and is not a party to the agreement.

                                                         C.

          St. Vincent commenced this lawsuit one month later in the United States District Court
  for the Western District of Michigan. It claimed that the State’s shift in policy violated its First
  and Fourteenth Amendment rights, along with the Religious Freedom Restoration Act. And it
  sought to enjoin the defendants from enforcing the State’s change in policy by terminating or
  suspending its contract.


          2
            The court limited itself to addressing whether the plaintiffs had stated Establishment Clause and Equal
  Protection claims, consistent with Federal Rule of Civil Procedure 12, and expressly disclaimed any opinion on the
  affirmative defenses raised by St. Vincent and the other intervenor-defendants. Dumont, 341 F. Supp. 3d at 748–49.
Case 2:19-cv-11661-DPH-DRG
               Case: 19-1959 ECF No. 45-1
                             Document: 40-2filedFiled:
                                                 05/12/20    PageID.1893
                                                       05/11/2020   Page: 5Page 5 of 11


   No. 19-1959                      Buck, et al. v. Gordon, et al.                               Page 5


         The Dumonts moved to intervene before any defendant filed an answer and requested
  expedited consideration under the district court’s local rules. St. Vincent opposed the Dumonts’
  motion.    Agreeing with St. Vincent, the district court denied the motion.            On mandatory
  intervention, the district court reasoned as follows:

         The proposed intervenors rest their claim for intervention as of right on their
         interest in maintaining the Settlement Agreement. But that is an insufficient basis
         to support intervention as of right for at least two reasons. First, Plaintiffs are not
         asking for any relief directed at the Settlement Agreement itself. They do not
         seek to interpret its terms. Nor do they seek to invalidate any of its terms. From
         Plaintiffs’ point of view, the Settlement Agreement is beside the point and
         irrelevant to the constitutional and statutory claims asserted. Second, the State is
         fully capable of protecting any interest the Dumonts have in the terms of the
         Settlement Agreement in any event. The State Defendants and the Dumonts are
         fundamentally aligned at this time in not only their views of the Settlement
         Agreement, but also their views of the merits (or more accurately, the demerits) of
         Plaintiffs’ claims.

  Regarding permissive intervention, the court observed:

         It is possible to imagine a basis for permissive intervention if the interests of the
         State Defendants and the proposed intervenors diverge; or if the Court grants
         some or all of the preliminary injunctive relief Plaintiffs seek in a way that
         potentially affects the Dumonts in some way it does not affect the State
         Defendants; or if later developments in the case create a basis for defenses or
         counterclaims – Establishment Clause theories, for example – that may be
         uniquely available to the Dumonts.

  Despite recognizing this common question of law, the district court concluded that the Dumonts
  and the State were “aligned in all material respects” and that the Dumonts’ “unique contribution”
  could be made as amici, rather than as parties to the suit. Thus, the court denied the Dumonts’
  motion to intervene without prejudice. The Dumonts then refiled their opposition to the motion
  for a preliminary injunction as an amicus brief in support of the defendants. They also timely
  filed this interlocutory appeal of the district court’s denial of their motion for intervention.
Case 2:19-cv-11661-DPH-DRG
               Case: 19-1959 ECF No. 45-1
                             Document: 40-2filedFiled:
                                                 05/12/20    PageID.1894
                                                       05/11/2020   Page: 6Page 6 of 11


   No. 19-1959                            Buck, et al. v. Gordon, et al.                                  Page 6


                                                           D.

            Shortly after its rulings on the motion to intervene, the district court granted St. Vincent’s
  motion for a preliminary injunction.3               The State appealed the preliminary injunction and
  unsuccessfully sought a stay in our Court. See Buck v. Gordon, No. 19-2185 (6th Cir. Nov. 19,
  2019). It then changed course and moved to dismiss the appeal, which we granted. Buck v.
  Gordon, No. 19-2185, 2020 WL 1862309 (6th Cir. Feb. 27, 2020). Back at the district court, St.
  Vincent moved to stay further proceedings pending the Supreme Court’s decision in a case
  involving similar claims, Fulton v. City of Philadelphia. No. 19-123, 140 S. Ct. 1104 (2020)
  (granting certiorari). The district court granted the motion, reasoning that “Fulton is likely to
  illuminate and shape the legal standards controlling this case and may be outcome-
  determinative.” Accordingly, the case has been stayed until the Supreme Court resolves Fulton.

                                                           II.

            The only issues presented in this appeal are (1) whether the district court erred as a matter
  of law in denying the Dumonts intervention as of right, and (2) whether the district court abused
  its discretion in denying the Dumonts permissive intervention.                    Because we hold that the
  Dumonts “are entitled to permissive intervention, we address only those arguments.” League of
  Women Voters of Mich. v. Johnson, 902 F.3d 572, 577 (6th Cir. 2018).

            Federal Rule of Civil Procedure 24(b)(1) provides that, “[o]n timely motion, the court
  may permit anyone to intervene who . . . has a claim or defense that shares with the main action a
  common question of law or fact.” In deciding whether to allow a party to intervene, “the court
  must consider whether the intervention will unduly delay or prejudice the adjudication of the
  original parties’ rights.” Fed. R. Civ. P. 24(b)(3). “So long as the motion for intervention is
  timely and there is at least one common question of law or fact, the balancing of undue delay,
  prejudice to the original parties, and any other relevant factors is reviewed for an abuse of
  discretion.” Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1248 (6th Cir. 1997) (emphasis
  added).

            3
                The Dumonts appeared through their counsel at the hearing on the motion and were allowed to present
  argument.
Case 2:19-cv-11661-DPH-DRG
               Case: 19-1959 ECF No. 45-1
                             Document: 40-2filedFiled:
                                                 05/12/20    PageID.1895
                                                       05/11/2020   Page: 7Page 7 of 11


   No. 19-1959                          Buck, et al. v. Gordon, et al.                                       Page 7


                                                           A.

           Because the Dumonts timely moved to intervene,4 we first examine whether they
  presented a common question of law or fact for resolution by the district court. They did.

           St. Vincent maintains that the First and Fourteenth Amendments guarantee it the right to
  refrain from certifying same-sex couples for adoption. The Dumonts’ position is the inverse;
  they claim that the State may not allow St. Vincent to turn away same-sex couples without
  violating prospective foster or adoptive parents’ First and Fourteenth Amendment rights. There
  can be only one winner in this clash of constitutional guarantees, so the Dumonts have presented
  a common question of law that can be resolved by the district court. Even the district court
  recognized this, indicating that pending unspecified “later developments,” the Dumonts could
  present defenses or counterclaims which were “uniquely available” to them. Specifically, it
  highlighted the Dumonts’ invocation of the Establishment Clause as a potential affirmative
  defense to St. Vincent’s claims.

           St. Vincent resists this conclusion by contending that the Dumonts “do not even allege a
  claim or defense common to this action” and raise only “Michigan’s claims or defenses for it.”
  Appellee’s Br. at 49; see also id. at 50 (“[The Dumonts’] proposed answer merely parrots that of
  the State Defendants, raising only defenses that would shield the State from liability.”). The
  record says otherwise. The Dumonts have raised Establishment Clause and Equal Protection
  defenses that have not been asserted by the State. Compare Dumonts’ Proposed Answer, R. 18-1
  at PID 448 (“The relief requested by [St. Vincent] is barred by the Establishment Clause of the
  First Amendment of the United States Constitution.”) with State Defendants’ Answer, R. 77 at
  PID 2685–86 (raising no affirmative defense related to same-sex couples’ constitutional rights).5




           4
             There is no dispute that the Dumonts’ motion was timely; they filed their motion at the very outset of the
  suit, before any defendant had filed an answer. (In fact, the motion to intervene was filed more than five months
  prior to any defendant answering the suit.).
           5
             We also note that when St. Vincent intervened into the Dumont litigation, it was in the exact position the
  Dumonts are now. In other words, if the Dumonts raise “only Michigan’s claims or defenses for it,” as St. Vincent
  suggests, then the same was also true of its position in the prior case.
Case 2:19-cv-11661-DPH-DRG
               Case: 19-1959 ECF No. 45-1
                             Document: 40-2filedFiled:
                                                 05/12/20    PageID.1896
                                                       05/11/2020   Page: 8Page 8 of 11


   No. 19-1959                     Buck, et al. v. Gordon, et al.                            Page 8


         Nor does Kirsch v. Dean support St. Vincent’s no-common-ground-of-law position.
  733 F. App’x 268 (6th Cir. 2018). There we discussed how permissive intervention is not
  appropriate where “a proposed intervenor . . . submit[s] a filing that ‘substantially mirror[s] the
  positions advanced’ by one of the parties.” Id. at 279 (quoting Bay Mills Indian Cmty. v.
  Snyder, 720 F. App’x 754, 757–58 (6th Cir. 2018)). We then held that the district court did not
  abuse its discretion by denying an untimely motion for intervention, where the sole basis was the
  proposed intervenor’s desire to have opposing counsel disqualified for an alleged violation of the
  attorney-client privilege. Id. at 279–80. There is no comparison to be drawn with Kirsch—the
  Dumonts asserted affirmative defenses the State forwent, while the Kirsch intervenors parroted
  the existing party’s positions solely to have opposing counsel disqualified. Id.

                                                   B.

         Having determined that the Dumonts’ motion was timely and that it presented a common
  question of law, we turn to the remaining factors in Federal Rule of Civil Procedure 24(b)(3).

         We begin with the risk of undue delay or prejudice to the existing parties. Miller,
  103 F.3d at 1248; see also Fed. R. Civ. P. 24(b)(3) (“In exercising its discretion, the court must
  consider whether the intervention will unduly delay or prejudice the adjudication of the original
  parties’ rights.” (emphasis added)). But this is precisely where the district court went astray; it
  made no apparent effort to weigh the benefits of resolving the common question of law presented
  by the Dumonts against the risk of undue delay or prejudice to the original parties. This failure
  constitutes an abuse of discretion.

         A “district court operates within a ‘zone of discretion’ when deciding whether to allow
  intervention under Rule 24(b)[.]” League of Women Voters of Mich., 902 F.3d at 577 (quoting
  Kirsch, 733 F. App’x at 279). But that discretion has bounds—unless the basis for the decision
  is obvious from the record, the court must “provide enough of an explanation for its decision to
  enable us to conduct meaningful review.” Id. (internal quotation marks and brackets omitted).
  Here, the district court’s departure from Federal Rule of Civil Procedure 24(b)’s “must consider”
  language leaves us with a “definite and firm conviction that the trial court committed a clear
  error of judgment” warranting reversal. See Tahfs v. Proctor, 316 F.3d 584, 593 (6th Cir. 2003)
Case 2:19-cv-11661-DPH-DRG
               Case: 19-1959 ECF No. 45-1
                             Document: 40-2filedFiled:
                                                 05/12/20    PageID.1897
                                                       05/11/2020   Page: 9Page 9 of 11


   No. 19-1959                      Buck, et al. v. Gordon, et al.                                Page 9


  (citation omitted). And this is because the relevant factors weigh substantially in favor of
  permissive intervention.

          Consider the benefits of resolving the legal question presented by the Dumonts in the
  same action as St. Vincent’s claim. The core dispute between the Dumonts and St. Vincent has
  spawned at least three actions in federal district court, two appeals to our court, and one motion
  for certification of a question to the Michigan Supreme Court. No case has yet reached a final
  judgment on the merits. Absent intervention, these numbers are likely to increase. Strong
  interest in judicial economy and desire to avoid multiplicity of litigation wherever and whenever
  possible therefore supports permissive intervention.

          We also discern no danger of undue delay or prejudice to the existing parties that would
  exceed the benefits of having both sides of this constitutional dispute litigated in a single action,
  either now or, more importantly, at the time the Dumonts moved to intervene. See Fed. R. Civ. P
  24(b)(3); see also Wright & Miller, Federal Practice & Procedure, § 1913 (3d ed.) (“It has been
  said that this language is a caution to the Court so that in its zeal to avoid a multiplicity of suits it
  will not hamper or vex the claims of the existing parties.” (internal quotation marks omitted)).
  Particularly because the case has already been stayed by the district court—on St. Vincent’s
  motion—the Dumonts’ intervention will not unduly prejudice St. Vincent. Nor do we find
  persuasive St. Vincent’s speculation about protracted or unduly burdensome discovery if we
  allow the Dumonts to intervene.         The Dumonts and St. Vincent have already engaged in
  substantial discovery in the Dumont litigation, cutting against a finding of undue delay or
  prejudice because the same facts are relevant to the case brought by St. Vincent. Moreover, were
  the Dumonts to abuse discovery after being allowed to intervene, the district court could resolve
  the dispute as necessary to meet the dictates of Federal Rules of Civil Procedure 26 and 37. See
  Fed. R. Civ. P. 26(b)(b)(1)–(2); Fed. R. Civ. P. 37.

          Two other unique aspects of this case support our decision to reverse the district court’s
  order regarding permissive intervention. First, the district court’s decision to deny the motion to
  intervene without prejudice and to allow its renewal is difficult to square with Federal Rule of
  Civil Procedure 24(b). Timeliness of the motion is one of the primary factors. It makes little
  sense then to invite the Dumonts to renew their motion for intervention at some unspecified point
Case 2:19-cv-11661-DPH-DRG
               Case: 19-1959 ECF No. 45-1
                             Document: 40-2filedFiled:
                                                 05/12/20   PageID.1898
                                                       05/11/2020         Page 10 of 11
                                                                   Page: 10


    No. 19-1959                     Buck, et al. v. Gordon, et al.                            Page 10


   in the future, when their motion will be less timely, and the case will have progressed to a point
   where undue delay or prejudice to the existing parties is more probable. See League of Women
   Voters of Mich., 902 F.3d at 580. Second, the district court strayed too far from the legal
   standard set out in Federal Rule of Civil Procedure 24(b) by treating the dispositive issue as
   whether the Dumonts’ and the State defendants’ interests were “aligned.” To be sure, “we have
   recognized that identity of interest is one of several ‘relevant criteria’ under Rule 24(b).” Id.
   (quoting Coal. to Defend Affirmative Action v. Granholm, 501 F.3d 775, 784 (6th Cir. 2007).
   But as explained above, their interests are not completely aligned. Moreover, by analyzing the
   identity of interests, and not the risk of undue delay or prejudice to the existing parties, which
   plainly favored the Dumonts, the district court applied the wrong standard.

          St. Vincent’s remaining arguments are unconvincing. It asserts that because the district
   court allowed the Dumonts to participate in the litigation as amicus parties, it did not abuse its
   discretion in denying the motion. But there is more at stake for the Dumonts “than just the
   opportunity to present argument to the district court.” Miller, 103 F.3d at 1245. The Dumonts
   also “desire[] . . . the ability to seek appellate review.” Id.; see also Fidel v. Farley, 534 F.3d
   508, 512 (6th Cir. 2008) (“Generally, non-parties cannot appeal from an order of the district
   court, unless they have first sought leave to intervene as a party.”). We have already seen this
   play out, as the Dumonts asserted at oral argument that they would not have abandoned the
   appeal of the preliminary injunction as the State did. Thus, the Dumonts’ participation in the
   case as amicae does not shift the balance.

          Nor do we find persuasive St. Vincent’s assertion that permitting the Dumonts to
   intervene will open the floodgates to all same-sex couples who may wish to intervene.
   Permissive intervention has always been a discretionary decision, dictated by the particular
   circumstances of the case. The district court retains broad discretion to exclude additional
   parties—even parties presenting common questions of law or fact—based on the totality of the
   circumstances.

          District courts are afforded wide latitude to determine whether a party with a common
   question of law or fact may join a particular suit. See Miller, 103 F.3d at 1248. But sometimes,
   a court steps outside its “zone of discretion,” and thus abuses its discretion. Id. This is just such
Case 2:19-cv-11661-DPH-DRG
               Case: 19-1959 ECF No. 45-1
                             Document: 40-2filedFiled:
                                                 05/12/20   PageID.1899
                                                       05/11/2020         Page 11 of 11
                                                                   Page: 11


    No. 19-1959                     Buck, et al. v. Gordon, et al.                           Page 11


   a case. The Dumonts filed a timely motion to intervene which raised a common question of law
   that was not outweighed by any countervailing factors, warranting permissive intervention. We
   therefore hold only that based on the unique facts and circumstances of this case, the district
   court abused its discretion by providing a cursory explanation of its denial of permissive
   intervention, failing to address the relevant legal factors or the unique circumstances of the case,
   and denying the motion without prejudice to be revisited in the future. Upon remand, “the
   district court retains broad discretion in setting the precise scope of intervention” going forward.
   United States v. City of Detroit, 712 F.3d 925, 933 (6th Cir. 2013).

                                                    III.

          For these reasons, we reverse the denial of permissive intervention and remand to the
   district court for further proceedings consistent with this opinion.
